 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    CASE NO.: 19-mj-10810-RBM-AJB-1
12                      Plaintiff,                ORDER DENYING MOTION TO
                                                  STAY WARRANT OF REMOVAL
13         v.                                     PENDING APPEAL AND ORDER
                                                  DISMISSING THE APPEAL FOR
14   JOSE VALENCIA JR.,                           LACK OF JURISDICTION
                                                  (Docs 9 and 11)
15                      Defendant.
16
17         Defendant was arrested on September 19, 2019 in the Southern District of
18   California after he was indicted in the Northern District of Iowa on conspiracy to
19   distribute a controlled substance. A removal and identity hearing was held on
20   October 4, 2019 by a Magistrate Judge in the Southern District of California, and
21   Defendant was found to be the person charged in the Northern District of Iowa. On
22   these findings, the Magistrate Judge ordered Defendant removed to the charging
23   district by issuing a warrant of removal. (Doc. 10).
24         On October 9, 2019 Defendant filed a Notice of Appeal of the Magistrate
25   Judge’s Decision (Doc. 9) and Motion to Stay the Order (Warrant) of Removal
26   (Doc. 10) pending the appeal in this case.
27         Appeals of removal orders are heard in the charging district not the district
28   of arrest. U.S. v. Evans, 62 F.3d 1233 (9th Cir. 1995); U.S. v. Saldana-Beltran,
 1
     37 F. Supp. 3d 1180, 1184 (S.D. Cal 2014); U.S. v. Castellon, 2015 WL 11198777,
 2
     *1 (S.D. Cal 2015).
 3
           There is no jurisdiction for a direct appeal of a district court's commitment
 4
     order within the district of arrest on out of district warrants. Id., U.S. v. Rivero–
 5
     Nunez, 605 F.2d 152 (5th Cir. 1979). The defendant may address all pertinent issues
 6
     in the district where the charges are pending. Removal proceedings under the
 7
     federal rules place jurisdiction with the magistrate judge and review of removal
 8
     orders by a district judge would be a direct contradiction of congressional intent.
 9
     United States v. Canada, 440 F. Supp. 22, 24 (N.D. III 1977). Given the stated
10
     purpose of the Magistrates Act, removal questions are of the type which Congress
11
     believed would be more efficiently handled by magistrate judges. Expeditious
12
     resolution of removal questions can only be guaranteed if the magistrate judge’s
13
     disposition is final. United States v. Sheriffs, 64 F.R.D. 729 (E.D. Wis. 1974);
14
     Wright & Miller: Federal Prac. & Proc. s 654, § 654, Violations, Remedy and
15
     Appeal.
16
           Therefore, without jurisdiction over the matter, this Court denies the motion
17
     for stay of removal and dismisses the appeal for lack of jurisdiction.
18
           IT IS SO ORDERED.
19
     Dated: October 16, 2019
20
21
22
23
24
25
26
27
28


                                               2                  19-mj-10810-RBM-AJB-1
